Citation Nr: 1504834	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  06-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for bilateral tendonitis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to October 1970 and from April 1971 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

These matters have an extensive procedural history, the most pertinent of which will be briefly described.  The Board denied entitlement to service connection for both claims in a September 2012 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), resulting in a March 2014 Memorandum Decision by the Court vacating the Board's 2012 decision and remanding the matter back to the Board.  The Board remanded these matters in July 2014.

The Veteran testified before the undersigned Veterans Law Judge at a July 2007 Travel Board hearing. A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before readjudicating a claim that it has previously remanded, the Board must ensure compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the following reasons, the Board finds that the July 2014 remand directives have not been substantially complied with, and as a result, the matter must be remanded to ensure compliance.

In the July 2014 Remand, the Board ordered a new VA examination and instructed the examiner to provide an opinion as to the etiology of both the Veteran's headaches and his bilateral tendonitis.  In both instances, the examiner was instructed to address the Veteran's statements with respect to continuity of symptomatology and that the examiner may not base his/her opinion solely on the lack of treatment in the aftermath of separation from service.

The Board finds that in both instances the September 2014 examiner failed to properly address the Veteran's statements and provided an opinion almost exclusively based on the lack of treatment records.  

With respect to the examiner's opinion on the etiology of the Veteran's headaches, he relies heavily on the lack of treatment records after the Veteran's separation from service and does not fully address the Veteran's lay statements regarding the continuity of headaches since separation from service.  In addition, the examiner concludes that the Veteran does not suffer from migraines of cluster headaches, but rather tension headaches.  The examiner states that the Veteran's tension headaches are less likely than not incurred in or related to service, however, he does not provide a clear rationale as to why these are not related to service.  In addition, the examiner does not address previous diagnoses of migraines at June and August 2005 VA examinations.  As a result, the Board finds remand is necessary in order for the examiner to provide an opinion which does not rely on the lack of treatment records, addresses previous diagnoses of migraines, and if tension headaches are the ultimate diagnosis, a well-supported opinion as to the etiology of tension headaches.

Regarding the Veteran's claimed bilateral tendonitis of the feet, the Board finds that the examiner again based his opinion almost exclusively on the lack of treatment records.  The examiner opines that if the pain was bad enough the Veteran would have sought treatment.  While the examiner ultimately concludes that the Veteran does not have bilateral tendonitis of the feet at the time of the examination, he does not address the August 2005 diagnosis of bilateral tendonitis of the feet.  As a result, the Board finds that remand is necessary in order provide an opinion as to the etiology of the Veteran's claimed bilateral tendonitis of the feet that does not rely on the lack of treatment records, and if a diagnosis of bilateral tendonitis is not made, the previous August 2005 diagnosis should be reconciled with current findings.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an examiner of appropriate knowledge and expertise to provide an opinion on the nature and etiology of the Veteran's headaches. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a specific diagnosis with respect to the Veteran's headaches.  The examiner should then provide a medical opinion on the etiology of the Veteran's headaches.  The examiner must address the Veteran's lay statements, previous diagnoses of migraine headaches at June and August 2005 VA examinations, and any relevant medical evidence of record. 

Specifically, based on a review of the record, examination of the Veteran, and consideration of the Veteran's lay statements regarding symptomatology, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's headaches are causally or etiologically related to the Veteran's period of active service.  

In providing the opinion, the examiner must address the Veteran's statements with respect to a continuity of symptomatology.  The examiner may not base his/her opinion solely on the lack of treatment in the aftermath of separation from service.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Schedule the Veteran for an examination by an examiner of appropriate knowledge and expertise to provide an opinion on the nature and etiology of the Veteran's claimed bilateral tendonitis of the feet.  

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a diagnosis regarding the Veteran's claimed bilateral tendonitis of the feet.  If a diagnosis is not made, the examiner should reconcile this finding with the medical evidence of record, including the August 2005 VA examination.

If a diagnosis of any bilateral foot condition is made, the examiner should provide a medical opinion on the etiology of any such condition.  Based on a review of the record, examination of the Veteran, and consideration of the Veteran's lay statements, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tendonitis of the feet, or any other diagnosed bilateral foot condition, is causally or etiologically related to the Veteran's period of active service.  

In providing the opinion, the examiner must address the Veteran's statements with respect to a continuity of symptomatology.  The examiner may not base his/her opinion solely on the lack of treatment in the aftermath of separation from service. 

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




